DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzures et al. (US 2016/0259413) in view of Momeyer et al. (US 2012/0293551), further in view of Park et al. (US 2017/0060315).
As to Claim 1, Anzures et al. discloses An electronic device comprising: 
a display (fig.1A-display- para.0123); 
a sensor (fig.1A-sensors 164,165,167; para.0133); and 
a processor configured to be electrically connected to the sensor (fig.1A- chip 104-para.0128), wherein the processor is configured to: 
control the display to display an image data of an image file (para.0132); 
in response to  receiving first data indicating occurrence of pressure of a touch input having intensity within a first reference range from the sensor (fig.48P-S- para.0975-0976-user contact 4831 above threshold ITH and below ITL): 
obtain a first configuration including at least a portion of at least one face area recognized from the displayed image data based on a touch input on the display (figs.48R- the recognized avatar 4832a is overlaid on top of the messages user interface 4830), and display a first indicator indicating the first configuration is obtained and a second indicator indicating a second configuration is not obtained (fig.48R- para.0976- the recognized avatar 4832 is overlaid on top of messages user interface and magnified {first indicator} and message user interface background is blurred {second indicator}).
in response to receiving second data indicating occurrence of pressure of the touch input having intensity out of the first reference range from the sensor is received (fig.48S- when contact is above threshold ITH): 2DOCKET No. SAMS06-17019 APPLICATION NO. 16/321,427 PATENT additionally obtain the second configuration including at least a portion of metadata of the image file, wherein the metadata of the image file includes location information (fig.48S- para.0976- when contact is above threshold ITH a menu 4835 is displayed and the blurring effect of the message user interface is increased {read as second configuration}, where the menu includes “Mail” 4836-d option {read as metadata including location information; see also para.0991}), and 
display a first indicator indicating the first configuration is obtained and a second indicator indicating the second configuration is obtained (fig.48S- magnified header 4836a of recognized avatar {first indicator} and menu options 4836b-c {second indicator} are displayed); 
in response to detecting that the touch input is released when the pressure of the touch input having intensity within the first reference range, execute at least one of an email function, a message function or a dialing function based on the face area of the at least one face area; and 
in response to detecting that the touch input is released when the pressure of the touch input having intensity out of the first reference range, execute at least one of: a memo function, a diary function, and a social networking function based on the at least one face area and the location information.
Anzures et al. discloses where when the touch input is released when the touch intensity is above ITL a menu including call, message, mail functions are displayed and may be executed (fig.48S-T), but does not expressly disclose in response to detecting that the touch input is released when the pressure of the touch input having intensity within the first reference range, execute at least one of an email function, a message function or a dialing function based on the face area of the at least one face area; and 
in response to detecting that the touch input is released when the pressure of the touch input having intensity out of the first reference range, execute at least one of: a memo function, a diary function, and a social networking function based on the at least one face area and the location information.
Momeyer et al. discloses in response to detecting that the touch input is released when the pressure of the touch input having intensity within the first reference range, execute at least one of an email function, a message function or a dialing function based on the face area of the at least one face area (fig.5-para.0047-0048- when applied force on is increased (greater than applied force for a selecting an entry) a telephone icon is selected); and 
in response to detecting that the touch input is released when the pressure of the touch input having intensity out of the first reference range, execute at least one of: a memo function, a diary function, and a social networking function based on the at least one face area and the location information (fig.5- para.0049-0050- when applied force is of an even greater force (greater than force for selecting a telephone icon) a text icon is selected). 
In the combination of Anzures et al. in view of Momeyer et al. each element merely would have performed the same function as it did separately. Therefore, one of ordinary skill in the art would have 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anzures et al., by initiating a call function when a magnitude of the force of the contact does exceed a threshold level as disclosed by Momeyer et al, the motivation being to initiate a command in response to the contact with a selectable object and the force level.
Anzures et al. in view of Momeyer et al. disclose where when the touch input intensity is above a threshold  a call, a message function may be displayed executed (Anzures-fig.48S-T; Momeyer-fig.5), but do not expressly disclose execute at least one of: a memo function, a diary function, and a social networking function.
Park et al. discloses execute at least one of: a memo function, a diary function, and a social networking function (fig.5b-paras.0218-0221- function icons 5b are output when a force of the touch is changed from a first force to a second force or more, whereas depicted one of the function icons may include a social networking function, which may be executed in response to a touch to the specific function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Anzures et al. in view of Momeyer et al., by implementing a function icon menu as disclosed by Park et al., the motivation being to facilitate different controls involved in specific screen information to be performed in response to change of force of a touch while the specific screen is output on a screen.

As to Claim 11 is a method claim drawn to the apparatus of Claim 1 and is rejected for the same reasons as set forth above.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the new ground of rejection are applied as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627